 

Exhibit 10.9a

 

ADDENDUM

 

TO LEASE AGREEMENT FOR A GAMMA KNIFE UNIT

 

This ADDENDUM TO LEASE AGREEMENT FOR A GAMMA KNIFE UNIT (this “Addendum”) is
effective December 1, 1998 between Sunrise Hospital and Medical Center, LLC,
d/b/a as Sunrise Hospital and Medical Center, a Nevada corporation ("Medical
Center"), and GK Financing, LLC, a California limited liability company (“GKF”).

 

RECITALS

 

WHEREAS, on June 3, 1999, GKF and Medical Center executed a Lease Agreement for
a Gamma Knife Unit (the “Original Lease”);

 

WHEREAS, the parties desire to amend the terms and provisions of the Original
Lease as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

1.          Defined Terms. Unless otherwise defined herein, the capitalized
terms used herein shall have the same meaning set forth in the Original Lease.

 

2.          Costs of Site Preparation; Costs of Installation. Section 4 of the
original lease is hereby amended as follows:

 

In the event that Sunrise's Gamma Knife program does not perform at least 85
procedures in its first year of operation, GKF shall reimburse Sunrise for
$100,000 of its Gamma Knife installation costs.

 

In the event that Sunrise's Gamma Knife program does not perform at least 85
procedures in its second year of operation, GKF shall reimburse Sunrise for
$100,000 of its Gamma Knife installation costs.

 

3.          Full Force and Effect. Except as otherwise amended hereby or
provided herein, all of the terms and provisions of the Original Lease shall
remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Addendum effective as of the
date first written above.

 

“MEDICAL CENTER” Sunrise Hospital and Medical Center     BY: /s/ Jerald F.
Mitchell   Jerald F. Mitchell, President and Chief Executive Officer     “GKF”
GK Financing, LLC     BY: /s/ Craig K. Tagawa   Craig K. Tagawa, Chief Executive
Officer

 

 

